﻿28.	Mr. President, it gives me the greatest pleasure to offer you, on my behalf and in the name of the delegation of the Syrian Arab Republic, our warm congratulations on your election as President of the twenty-eighth session of the United Nations General Assembly. The fact that you were chosen for this high office is a genuine expression of the appreciation and esteem in which the international community holds your country and people.
29.	I am happy to welcome the new Members, the Democratic Republic of Germany, the German Federal Republic and the Bahamas. With their entry into the United Nations the principle of universality essential to the world Organization, which since the inception of the United Nations we have actively supported and have constantly striven to achieve, has been greatly enhanced. In this connexion, we wish to formulate the hope that the affiliation of the German Federal Republic with the Organization will usher in a greater understanding on its part of the problems of the third world, and particularly those of the Middle East.
30.	The convening of the twenty-eighth session of the United Nations General Assembly comes on the heels of an event which stirred world-wide interest: the Fourth Conference of Heads of State or Government of Non-Aligned Countries held at Algiers from 5 to 9 September 1973, the greatest summit meeting human society has witnessed in the last decade.
31.	The declarations and resolutions of that Conference [see A/9330] incarnated the drive of the non-aligned nations towards self-fulfilment and the assertion of their identity, and to a reaffirmation of the principles of non-alignment, proven to be universal principles aiming at achieving justice, equality, coexistence and peace among nations.
32.	The basic significance of that Conference lay in the fact that it embodied the determination of over half the inhabitants of the world to be freed from unequal relations, to establish instead among nations a democratic relationship both in politics and economics, to eradicate colonialism in all its forms and to eliminate hegemony, foreign occupation, backwardness and deprivation.
33.	If the non-alignment movement has been described in the past as an expression of world conscience, the Fourth Conference revealed that that movement is proceeding with a firm pace towards achieving freedom in the world. That Conference, with the clarity of vision which characterized its work, was able to adjust to the international changes, affirming and developing their positive aspects without swerving from the principles on which the non-alignment movement rests.
34.	The Algiers Conference was a gathering that took a global view, at which it was pledged anew to realize the basic aims of the non-alignment movement — those universal goals conceiving world peace as a unit indivisible, centred on eliminating tension everywhere, increasing international co-operation, developing the innate capacities of
developing countries, ending privation, backwardness, and unequal relations between peoples.
35.	We hope the General Assembly of the United Nations will support the principal demands made in the declarations and resolutions of the Algiers Conference, because they are all fully compatible with the United Nations Charter.
36.	The relationship between the Conference of non- aligned countries and the United Nations arises not only from the fact that the non-aligned nations form half the membership of the international Organization, but also from the determination of the non-aligned countries to strengthen the role of the United Nations and within its framework to take upon themselves the work of realizing its goals and the objectives of the Charter in such way as to benefit all mankind.
37.	In our review of the international situation, special emphasis should, of course, be given to the new developments that have had an important impact on international relations. Aiming at eliminating the dangers of confrontation between the two great Powers and abating the tension in Europe, those developments nevertheless will be of limited effect and uncertain results so long as their benefits do not extend to all parts of the world, eradicating the oppressive conditions still prevalent in the third world, such as colonialism, exploitation, racism, occupation and aggression at the hands of imperialism and foreign control.
38.	International concord will remain an elaborate fiction if it means the monopoly of the big decisions ruling our destiny in the hands of a few and the consolidation of unjust conditions to which the peoples of the developing world are subjected, or if it is to be achieved at the expense of peoples and their rights to freedom, progress and self- determination. In those circumstances detente would be tantamount to extinguishing the focuses of dispute in a certain region of the world while feeding the elements of conflict in some other areas.
39.	In this connexion it is disappointing to see the United States of America bent on exploiting the international climate of relaxation in order to consolidate its interests at the expense of the interests of other peoples and sustaining aggression in all areas of the third world, especially in the Middle East.
40.	The state of international security today is far from permitting the majority of nations to achieve their aspirations for freedom, independence, peace, and progress. Imperialist aggression continues in important areas of Asia, Africa and Latin America.
41.	Faithful in its support of the principles of the freedom of peoples and their right to self-determination without foreign interference, and their right to territorial integrity, regional unity and permanent sovereignty over natural resources: faithful in its struggle against colonialism, imperialist control and exploitation, against discrimination on the basis of colour, race or creed; faithful to the Charter of the United Nations, the Syrian Arab Republic demands a cessation of imperialist interference and aggression against the people of Cambodia and considers that the five points of the Government of National Union are a practical and just basis for the solution of the Cambodian problem.
42.	We further demand the solution of the problem of Korea through the creation of appropriate conditions to hasten the union of Korea as an independent, peaceful nation. .We demand the withdrawal of all foreign forces from the southern Korean territories and the dissolution of
I the so-called United Nations Commission for the Unification and Rehabilitation of Korea. We believe that this session of the General Assembly of the United Nations should work towards uniting, not consecrating, the division of Korea.
43.	We welcome the Agreement on the restoration of peace in Viet-Nam.' We believe that the safeguarding of peace in this area is absolutely necessary for the carrying out in good faith of all the clauses of this Agreement. We therefore deplore the repeated violations of the provisions of the Agreement on the part of the imperialists and their agents, and we hope that the heroic Viet-Namese will  achieve complete success in their struggle to restore the social and economic structure of their country.
44.	We emphatically support the struggle of the national liberation movements in Africa, America and Asia. We strongly condemn the role of the racist minority in Rhodesia and in South Africa and the imperialist manoeuvres calculated to overthrow national governments in these countries.
45.	We warmly welcome the struggle of movements for national liberation bearing arms in the four quarters of Africa against the forces of racial discrimination and colonialist exploitation, and we offer them our support and
encouragement. We wish them the early attainment of their aims.
46.	In this connexion let me welcome the rise of that valiant country Guinea-Bissau to the status of independence through the struggle of its sons assisted by the great African continent and justice-loving peoples. It is high time that the Portuguese regime reviewed its reactionary policy and conceded the right of Mozambique and Angola to self-determination and independence. The admission of Guinea-Bissau — soon, we hope — to the ranks of the Organization's membership will be a landmark in the universal struggle for freedom and justice.
47.	World opinion endorses the fact that the Middle East problem now poses the greatest thereat to international peace and security. It is the one problem that bears within itself the seeds of a world war.
48.	The origins of the question, its tragedies and dimensions are known to everyone. Its ugly traces leap to the eye in the Israeli occupation of the land of Palestine in 1948, which has uprooted its inhabitants and deprived them of all their national and human rights. These ugly traces were further manifested in the expanded Israeli occupation of June 1967, which was an extension of settler colonialism and an imperialist conspiracy against the Arab nation.
49.	More than six years have passed since the Israeli occupation of territories of three Arab countries that are Members of the United Nations, and the imperialist forces are still striving hard to consolidate this occupation by the consecration of this aggressive fait accompli. The unlimited support offered by the United States of America to the Israeli aggressor has enabled Israel to defy the whole world and to deride the United Nations, its resolutions and its Charter.
50.	But peace-loving nations have come to perceive the dangers inherent in the continuance of this menacing situation, with the result that American imperialism and its Zionist creature are now lined up on one side facing all other nations on the other.
51.	The isolation of Israel and American imperialism in the United Nations and elsewhere in the international sphere has become one of the distinctive features of the present era in international relations. It reflects the attitude of rejection which the international community takes against aggression and the protectors of aggression.
52.	We place again before this international Organization the case of Israeli aggression because we are convinced that the United Nations, despite its shortcomings, is capable of playing a useful role in opposing imperialism, and in eliminating the consequences of aggression and protecting world peace.
53.	In a world of such intertwined interests, a world of common destiny, no responsible Government can be indifferent when its land and the peace of its people are threatened with destruction.
54.	The Middle East crisis does not threaten international peace and security alone; it is a menace also to the economic security of nations. In addition to this area being the most important route of communications by land, sea and air between three continents, it has the greatest known reserves of petroleum in the world — oil constituting the main prop of life with respect to any advance in civilization during our era.
55.	Signs and statistics indicate that the wheel of life in this world, and particularly in the advanced industrial nations, will for a long time and increasingly be dependent on. sources of energy in the Middle East. Accordingly, a view of the Middle East crisis from this perspective should prompt nations to intensify their efforts to eliminate the focuses of explosion in the region and to put an end to the reckless playing by Zion with the destinies of its peoples. Men everywhere have commenced to understand that their national wealth is one of the elements of their inherent strength and must play a role in protecting their independence and the integrity of their lands.
56.	Consequently, the situation in the Middle East calls for prompt, effective treatment by the United Nations and its Members. It requires that every effort be put forth to keep the Israeli aggressor from reaping the fruits of aggression. Condoning aggression by allowing the fait accompli to prosper threatens a continual erosion of the prestige of the United Nations and encourages aggression and expansion in every place upon the earth.
57.	It has been demonstrated in recent years that Israel, prospering through illegality, and adopting violence, terror, war and occupation to serve the objectives of its settler colonialism, has no regard whatsoever for the resolutions of the United Nations, no respect for any international or human or moral law. Israel's leaders have gone so far as to consider the resolutions taken by the United Nations as a sign of the bankruptcy of the Organization, morally, politically and legally.
58.	This Israeli arrogance and contempt for international law and custom has led Israel to embark on hideous practices that arouse the aversion and condemnation of the entire world. On 8 January 1973 Israeli planes undertook a brutal assault upon civilian targets in the Syrian Arab Republic, resulting in the slaughter of hundreds of civilians, old people, women and children. On 21 February 1973 Israeli forces raided the refugee camps in A1 Baddawi and A1 Barid in north Lebanon, killing a great number of women, old men and children. On 22 February this year Israeli armoured planes shot down a Libyan civil aircraft that had lost its way over Sinai. This resulted in the death of 108 innocent passengers. During the night of 9-10 April 1973 Israeli commando forces raided the city of Beirut. They murdered three Palestinian leaders in their sleeping quarters and slew a number of Palestinian refugees and Lebanese civilians. It was a real Mafia operation, yet it was perpetrated not by outlaw gangs but by the authorities of a Member State of the United Nations.
59.	Within this period Israel committed a series of deliberate murders of Arab individuals in Paris and Rome on the pretext that they supported the Palestinian cause or that they were suspected of supporting this cause. I think we all remember the murder of the Moroccan citizen Bouchiki in Oslo by Israeli intelligence staff and the ensuing expulsion of one of the members of the Israeli mission in Norway.
60.	On 5 August 1973 Israeli armoured planes abducted an Iraqi civil aircraft flying in Beirut skies to Lydda airport, endangering the lives of 76 passengers and gravely violating Lebanese sovereignty and the safety of international civil aviation. In its resolution 337 (1973) the Security Council condemned this aggression, as did the International Civil Aviation Organization.
c
61.	On 13 September 1973,64 Israeli war planes of American manufacture undertook the most serious operation of violation of Syrian air space in a: attempt to strike at civilian targets. They were only prevented from achieving their objective by the opposition of our fighting planes. It is highly ironical that the leaders of Israel claim their planes were on routine patrol when our planes attacked them. Israeli arrogance goes as far as considering that Israeli fighter planes flying at a depth of a hundred kilometres within Syrian skies to be performing merely a routine flight.
62.	Israeli authorities have elevated terror to the level of the State's official policy in pursuance of the principle that the end justifies the means, with no regard to international law and without respect for the sovereignty of other nations. It is odd that such conduct by Israel, whereby it arrogates to itself the right to infringe the sovereignty of nations, has not
^aroused the foreign States that have suffered from it to take effectual counter-measures. Consequently, we find Golda Meir and Dayan announcing without trepidation that Israel will continue on its course, whatever the results.
63.	We must ask what the United Nations should do in the face of this situation, which constitutes a grave challenge to the international Organization and to the international and human community as a whole.
64.	The United States has impaired the competence of the Security Council by abusing the right of veto, which it has exercised to encourage Israeli aggression and the consolidation of the Israeli occupation of Arab lands, as reinforcement to American imperialist interests in the Middle East. It was natural that such conduct on the part of the United States should lead to the phenomenon of shifting the centre of gravity of United Nations activities and effectiveness from the Security Council to the General Assembly.
65.	The General Assembly, therefore, must bear its responsibilities under the Charter, it must make specific practical recommendations in the face of a situation which threatens international peace and security. The situation in the Middle East, menacing the peace and security of every nation, requires from the General Assembly that it adopt such resolutions as will exert real restraining pressure on Israel, in conformity with the provisions of Chapter VII of the Organization's Charter.
66.	The passage of six years since the Israeli aggression and occupation of the territories of three Arab nations is a clear indication that the leaders of Israel are not influenced a hair's breadth by the counsels and recommendations thus far embodied in the General Assembly resolutions, and that there is no alternative but to give such resolutions a new content.
67.	The Organization of African Unity \OAU\ comprehended this fact thoroughly and acted accordingly when in May 1973 it adopted a resolution stating that the attitude of Israel might lead OAU member States to take, at the African level, individually or collectively, political and economic measures against it, in conformity with the principles contained in the OAU and United Nations Charters. Further, the Fourth Conference of non-aligned nations held in Algiers in September 1973 called upon member States to take steps to boycott Israel diplomatically, economically, militarily and culturally, as well as in the field of sea and air transport.
68.	I wish in this connexion to hail the dynamic, progressive step proclaimed at the 2140th meeting by the President of the Republic of Zaire, General Mobutu Sese Seko Kuku Ngbendu Wa Za Banga, before the Assembly and the world. This is the most genuine expression of deep respect for the principles of the Charter of our Organization. It is an affirmation of the commitment of our peoples to support the struggle for freedom, justice and self-determination, and to act together in solidarity and determination against injustice.
69.	We welcome the spirit of courage and justice shown by all the States which, perceiving the aggressive expansionist nature of Israel, have severed relations with it. We call upon the General Assembly to adopt a resolution with such restraining provisions as will induce Israel to end its aggression, in accord with the provisions of the Charter. We remind the General Assembly, in this context, that Israel is the unique Member which has been received conditionally into the .United Nations. The General Assembly's resolution 273 (III) of 11 May 1949 further recalls the two resolutions concerning Palestine and- repatriation of the Palestinian refugees [resolutions 181 (II) and 194 (III)]. Israel has continued to violate those resolutions from the day of its entry into the Organization up to this very day.
70.	With this stand, Israel has put itself outside the pale of United Nations membership from a legal aspect, and there is no doubt that its repeated violations of the Organization's Charter have made it the more justifiable that Israel should have its membership stripped from it. We ask ourselves how the Organization can protect its existence from the fate encountered by the. League of Nations if it does not cast out from its ranks any Member that is insubordinate to its constitution; that tramples on its prestige, and announces, with the tongue of responsible authority, that morally, politically and legally it is a bankrupt Organization.
71.	We call upon the General Assembly, in defence of the international Organization's prestige and its very existence and out of respect for the principles of right and justice, to approve a resolution divesting Israel of membership and boycotting it diplomatically, economically, militarily, culturally, and in sea, air and land communications; demanding the immediate, unconditional withdrawal of Israeli forces from all Arab territories occupied since June 1967, and that all measures taken by Israel in those territories to alter their demographic and geographic features be considered void, with non-recognition of the consequences of those measures; further, that it recognize the right of the Palestinian Arab people to the restoration of all its national rights in its homeland.
72.	The authorities of Tel Aviv try to .ad world public opinion by promoting the idea of negotiations and secure boundaries. The world, however, saw the spuriousness of the Israeli position when Israel announced that it would not accept withdrawal from the Golan Heights or the Gaza Strip or Old Jerusalem or Sharm el Sheikh or the areas of Sinai, behind a line drawn from Sharm el Sheikh to Rafah; that the West Bank, though to be restored in a large part to the sovereignty of the Kingdom of Jordan according to the Israeli plan, should remain open to the citizens of Israel, who should enjoy the right to own land and work there, and that Israel would retain a number of army sites along the length of the Jordan river. Israel sees all these as sine qua non premises on the basis of which any negotiations must start, though it does not consider them prior conditions. The very fact of continuous Israeli occupation during a period of over six years, in itself, constitutes a condition which hangs heavily over us, and in the shade of which equal negotiations between, the occupier and the victim of occupation cannot take place. Any negotiations proceeding in such circumstances can lead only to submission and acceptance of the occupier's terms. This is what Israel and the forces behind her actually desire and are working toward.
73.	As for the idea of "secure boundaries", as Israel calls them, this is a mere ruse. Israel is contemptuous of the intelligence of us all when it justifies its expansionist greed by terming it an effort to obtain secure boundaries. In our day is there in truth such a thing as secure geographic boundaries? Technological advance and the new developments in weapons — of which Israel possesses the most advanced types — have erased boundaries, and there remain no geographical barriers on land or water of any significant effect in the face of these weapons. There is not one nation in the world, therefore, that can claim for itself secure geographical boundaries.
74.	True security is that which is built upon justice, on remedying any sense of injustice entertained by neighbouring countries, on respect for law and adherence to the principles of the Charter. This kind of security is naturally inconsistent with the expansionist goals of Israel. The "secure boundaries" which Israel is trying to promote for itself are expanded, movable boundaries which it carves out by altering the demographic, economic and geographic features of occupied territories and by bringing in millions of settlers from all quarters of the globe for conversion of the occupied territories into a Jewish land and preparatory to occupation of new territory at the expense of the Arabs.
75.	Following a debate held in the Executive Committee of the Jewish Agency three days before the creation of Israel was announced, Ben-Gurion said:
"Take, for instance, the American Declaration of Independence. They did not mention in it specific boundaries, and we are not obliged to mention boundaries for the area of Israel."
That shows the intentions of Israel; those are its aims.
76.	The position of the Syrian Arab Republic with respect to the Palestine problem and the imperialist Zionist aggression against our territories is a firm stand upon principle, consistent with the Charter of this Organization and with all international law and the rules of justice and right. There are two basic conditions for the establishment of peace in the Middle East: firstly, recognition of the rights of the Palestinian people to their lands and homeland and their full right to self-determination; and, secondly, immediate, complete and unconditional withdrawal of Israeli forces from all occupied Arab territories.
77.	Our determination to struggle for the liberation of all occupied Arab territories and the restoration of all the national rights of the Arab Palestinian people has never been stronger than it is today. We are certain that liberation of Arab earth from the Zionist imperialist aggression is a part of the universal struggle to create a world built on equality, justice and freedom, and that the realization of our goal of liberation enhances the aims of the United Nations and its lofty objectives.